Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-7 are pending.
Terminal Disclaimer
3.	The terminal disclaimer filed on 04-09-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application # 15903673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicants have summited a terminal disclaimer on 04-09-2021. Therefore, the rejection of claims 1-2, 4-7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 9, 11-15, 17-20 of US Application # 15903673 has been withdrawn.
5.	Applicant’s arguments filed on 12/29/2020 with respect to the rejection of independent claim 1 has been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-2, 4-7 has been withdrawn.

Allowable Subject Matter 
6.	Claims 1-2, 4-7 are allowed.  The following is an examiner’s statement of reasons for allowance. Regarding independent claim 1: the closest prior arts to the claimed features of the invention found by examiner are Sweeney (US 20020169793); Cash (US 9646166); Lynch (US 20150149208).
	Sweeney is directed to receiving a specified anonymity requirement. The method further includes copying and then modifying entries in the copy of the input data source such that the entries in the resulting output data source match the specified anonymity requirement. According to one embodiment, the resulting output data source may match the specified anonymity requirement with respect to a recipient profile that may be received as an input. Modifying the entries in the copy of the input data source may include, for example, generalizing, suppressing or replacing entries where appropriate to satisfy the specified anonymity requirement. According to another embodiment, the method may include 
	Cash is directed to encrypting a database includes the following step. Keywords in the database are encrypted to obtain encrypted search tags for the keywords. A table of reverse indices is generated for the encrypted search tags. A table of cross keyword indices is generated. A method for searching in an encrypted database includes the following steps. A search is formulated as a conjunct of two or more atomic search queries. One of the conjuncts is selected as a primary atomic search query. Search capabilities are generated for a secondary atomic search query using the primary atomic search query and the secondary atomic search query. Such methods mask query data and the actual composition of the database to reduce computation complexity and privacy leakage.
Lynch is directed to anonymizing and aggregating protected health information (PHI) from a plurality of data sources includes a plurality of data hashing appliances each operatively coupled to the respective data source, each hashing appliance configured to receive from the respective data source, one or more patient medical records, where each patient medical record contains at least one data element of confidential protected health information (PHI), and a master record number (MRN) assigned by the respective data source. Each hashing appliance is configured to append a salt value to each data element of confidential PHI in the patient medical record, generate a hash value for each salted data element of confidential PHI, and replace the data element of confidential PHI with the generated hash value to generate an anonymized patient medical record.
However the cited arts alone or in combination fail to teach receiving information from a client device, wherein the information includes a list of at least one group of techniques supported by the client device and selected from groups consisting of a group of data masking techniques and a group of data pseudonymization techniques; configuration options associated with the at least one group of techniques supported by the client device;  determining first techniques and associated configuration options mutually supported by the client device and the system based on the at least one group of techniques, wherein the determined first techniques are compatible with de-identification techniques of the system and selected from a group of data masking techniques and data pseudonymization techniques; receiving the dataset from the client device, wherein the dataset is produced at the client device by applying one or 
Therefore, independent claim 1 is allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           
/Kevin Bechtel/Primary Examiner, Art Unit 2491